 

Exhibit 10.2

 

LEAK-OUT AND SUPPORT AGREEMENT

 

THIS LEAK-OUT AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into
as of August 3, 2020, by and among Akers Biosciences, Inc. (the “Company”) and
ChubeWorkx Guernsey Limited (the “Stockholder”).

 

RECITALS

 

A. WHEREAS, simultaneously with entering into this Agreement, the Stockholder
and the Company are entering into a Settlement Agreement and General Release
(the “SAGR”), pursuant to which the Stockholder will receive 500,000 shares of
the Company’s common stock, no par value (the “Common Stock”);

 

B. WHEREAS, as an inducement for the Company to enter into the SAGR, and as one
of the conditions to the consummation of the transactions contemplated by the
SAGR, and in reliance upon the covenants and agreements made by the Company in
this Agreement and the SAGR, the Stockholder has agreed to enter into this
Agreement;

 

C. WHEREAS, as an inducement for the Stockholder to enter into the SAGR, and as
one of the conditions to the consummation of the transactions contemplated by
the SAGR, and in reliance upon the covenants and agreements made by the
Stockholder in this Agreement and the SAGR, the Company has agreed to enter into
this Agreement; and

 

D. WHEREAS, the Stockholder agrees, among the other agreements set forth below,
to vote the shares of Common Stock (the “Shares”) over which Stockholder has
voting power as described below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Agreement to Vote Shares.

 

(a) From the date hereof until the Expiration Date (as defined below), at every
meeting of the stockholders of the Company, and at every adjournment or
postponement thereof, and on any action or approval by written consent of the
stockholders of the Company, in each case, Stockholder (in its capacity as a
stockholder) shall appear at the meeting or shall issue a proxy to a third party
or otherwise cause Stockholder’s Shares to be present for purposes of
establishing a quorum and shall either in person or by proxy vote such Shares in
favor of each matter proposed and recommended for approval by the Company’s
Board of Directors or management at such meeting.

 

(b) If Stockholder is the beneficial owner, but not the record holder, of the
Shares, such Stockholder agrees to take all actions necessary to cause the
record holder and any nominees to vote all of Stockholder’s Shares in the manner
provided in Section 1(a).

 

 

 

 



2. Representations and Warranties of each Stockholder. Stockholder represents
and warrants to the Company:

 

(a) Stockholder has, not by act or omission, taken any step or entered any
obligation which would result in its not having, full legal power, authority and
right to vote or to direct the voting of all Stockholder’s Shares then owned of
record or beneficially by Stockholder as described in this Agreement, without
the consent or approval of, or any other action on the part of, any other
person. Without limiting the generality of the foregoing, Stockholder has not
entered into any voting agreement (other than this Agreement) with any person
with respect to any of Stockholder’s Shares, granted any person any proxy
(revocable or irrevocable) or power of attorney with respect to any of
Stockholder’s Shares, deposited any of Stockholder’s Shares in a voting trust,
or entered into any arrangement or agreement with any person limiting or
affecting his legal power, authority or right to vote Stockholder’s Shares on
any matter.

 

(b) The execution and delivery of this Agreement and the performance by
Stockholder of the covenants and obligations hereunder will not result in any
breach or violation of or be in conflict with or constitute a default under any
term of any agreement, judgment, injunction, order, decree, law, regulation or
arrangement to which such Stockholder is a party or by which Stockholder (or any
of its assets) is bound.

 

3. Leak-Out. For so long as ChubeWorkx owns any Shares, it will not, directly or
indirectly, without the prior written consent of the Company, agree or offer to
sell, any Shares (collectively, the “Securities”) on the Nasdaq Capital Market,
except that ChubeWorkx may, on any trading day, sell on the Nasdaq Capital
Market up to that number of Shares that is equal to 10% of the daily trading
volume for the Common Stock on the Nasdaq Capital Market on such trading day.

 

4. Termination. Section 1 of this Agreement shall terminate for Stockholder on
the date (the “Expiration Date”) that is the earlier of (i) ten (10) years after
the date of this Agreement or (ii) the date when Stockholder beneficially owns
less than one-half of one percent (0.5%) of the shares of the Company.

 

5. Registration Obligation. The Company shall prepare and file with the U.S
Securities and Exchange Commission a registration statement relating to the
resale of the Shares by Stockholder of the Shares under the U.S. Securities Act
of 1933, as amended on or before the 15th calendar day following the date hereof
(the “Filing Deadline”) and use commercially reasonable best efforts to cause
such registration statement to be declared effective by the Commission by the
45th calendar day after the earlier of the filing date or the Filing Deadline
(the “Effectiveness Deadline”). In the event that such registration statement is
not filed by the Filing Deadline or declared effective on or before the
Effectiveness Deadline then, on each of the Filing Deadline and the
Effectiveness Deadline, as the case may be, and on each monthly anniversary
thereof (if the such registration statement shall not have been filed or
declared effective by such date, as the case may be) until such registration
statement is filed or declared effective, as the case may be, the Company shall
pay to each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to the product of 1.0% multiplied by the Share Value (as defined
herein). For purposes hereof, “Share Value” means, with respect to the Filing
Deadline or Effectiveness Deadline, and each monthly anniversary thereof, the
product of the number of Shares then owned by ChubeWorkx multiplied by the
closing price of the Common Stock on the NASDAQ Stock Market on the applicable
date in question. Notwithstanding anything to the contrary contained herein, the
Company shall not have any registration obligations under this Section 5 and no
penalties for failure to (i) file the registration statement by the Filing
Deadline or (ii) cause the registration statement to be declared effective by
the Effectiveness Deadline shall accrue to the extent the Shares have been sold
pursuant to Rule 144 of the Securities Act of 1933, as amended (“Rule 144”) or
may be sold pursuant to Rule 144 without volume or manner-of-sale restrictions.

 

2

 

 



6. Miscellaneous Provisions.

 

(a) Amendments, Modifications and Waivers. No amendment, modification or waiver
in respect of this Agreement shall be effective against any party unless it
shall be in writing and signed by the Stockholders and the Company.

 

(b) Entire Agreement. This Agreement constitutes the entire agreement among the
parties to this Agreement and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.

 

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to any
applicable principles of conflicts of law thereof. The parties submit to the
exclusive jurisdiction of that state and federal courts located in New York
County, New York for any action, dispute or proceeding arising out of this
Agreement.

 

(d) Assignment and Successors. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto. This
Agreement and all the provisions hereof may not be assigned by Stockholder or
the Company without the prior written consent of the other party. In the even
that Stockholder transfers its Shares (other than on the Nasdaq Capital Market)
or the Shares are otherwise conveyed (whether voluntarily or involuntarily), the
transferee or other recipient of the Shares must enter into a joinder to this
Agreement (no joinder is required if such Shares are transferred in accordance
with Section 3 in anonymous open market trading in ordinary brokerage
transactions that are not pre-arranged or pre-solicited).

 

(e) No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

(g) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

(h) Specific Performance; Injunctive Relief. Purchaser acknowledges that the
Company may be irreparably harmed and that there may be no adequate remedy at
law for a breach of any of the covenants or agreements of Purchaser set forth in
this Agreement. Therefore, Purchaser hereby agrees that, in addition to any
other remedies that may be available to the Company upon any such breach, the
Company shall have the right to seek specific performance, injunctive relief or
any other remedies available to such party at law or in equity.

 

3

 

 



(i) Notices. All notices, consents, requests, claims, demands and other
communications under this Agreement shall be in writing (which shall include
communications by e-mail) and shall be delivered (a) in person or by courier or
overnight service, or (b) by e-mail with a copy delivered as provided in clause
(a):

 

If to the Company:

 



Akers Biosciences, Inc.

201 Grove Road

Thorofare, New Jersey 08086

Attn: Chief Executive Officer

 

If to a Stockholder:

 

As set forth in the SAGR

 



or to such other address as the parties hereto may designate in writing to the
other in accordance with this Section 6(i). Any party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice. If
delivered personally or by courier, the date on which the notice, request,
instruction or document is delivered shall be the date on which such delivery is
made and if delivered by e-mail transmission or mail as aforesaid, the date on
which such notice, request, instruction or document is received shall be the
date of delivery.

 

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument, and shall become effective when counterparts have been
signed by each of the parties and delivered to the other parties; it being
understood that all parties need not sign the same counterpart.

 

(k) Headings. The headings contained in this Agreement are for the convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

 

[Signatures on the Following Pages]

  



4

 

 

IN WITNESS WHEREOF, the parties have executed this Leak-Out and Support
Agreement as of the date first written above.

 

  COMPANY:         AKERS BIOSCIENCES, INC.         By: /s/ Christopher Schreiber
  Name: Christopher Schreiber   Title: Executive Chairman

 

[Signature Page to Support Agreement]

 

 

 

 

  STOCKHOLDER SIGNATURE       CHUBEWORKX GUERNSEY LIMITED    
                      By: /s/ Mark Chasey   Name: Mark Chasey   Title: Mr.

 

[Signature Page to Leak-Out and Support Agreement]

 

 

 